                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  GABRIEL CUEVAS CARDOZA,              CASE NO. 5:18-CV-02560-JLS (SK)
                     Petitioner,       JUDGMENT
              v.
  JAMES ROBERTSON,
                     Respondent.




     Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus and this action are dismissed with
prejudice.




DATED: March 29, 2019
                                         HON. JOSEPHINE L. STATON
                                         U.S. DISTRICT JUDGE
